 Case: 1:16-cv-08637 Document #: 3926 Filed: 10/23/20 Page 1 of 3 PageID #:264456




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS



 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                                 Case No. 1:16-cv-08637

                                                            Hon. Thomas A. Durkin
 This Document Relates To:
 Direct Purchaser Actions                                   Magistrate Judge Jeffrey T. Gilbert




 STATUS REPORT AND NOTICE OF FILING OF SECOND AMENDED PROPOSED
   ORDERS AND LIST OF REQUESTS FOR EXCLUSION REGARDING DIRECT
 PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENTS
  WITH DEFENDANTS PECO FOODS, INC., GEORGE’S, INC., GEORGE’S FARMS,
                    INC., AND AMICK FARMS, LLC

           Direct Purchaser Plaintiffs (“DPPs”) hereby provide this status report to advise the Court

that all issues relating to the administration of the settlements with Defendants Peco Foods, Inc.,

George’s, Inc., George’s Farms, Inc., and Amick Farms, LLC (collectively, “Settling

Defendants”) have been resolved in advance of the final approval hearing scheduled for October

26, 2020 at 10:00 a.m. Accordingly, DPPs respectfully request that the Court grant their motion

for final approval of the settlements (ECF No. 3757), and enter the second amended proposed

orders granting final approval to the Peco and George’s settlements attached hereto as Exhibit 1,

and Amick settlement attached hereto as Exhibit 2.

           In furtherance of the joint status report regarding the status of partial assignments filed on

October 23, 2020 (ECF No. 3890), the DPPs hereby confirm that they have now reached an

agreement with all affected partial assignees regarding the amount of purchases subject to the

assignment and covered by the request for exclusion, including Ahold Delhaize. Thus, the

Settling Defendants’ prior objections to the requests for exclusion made by these assignees are

943144.2
 Case: 1:16-cv-08637 Document #: 3926 Filed: 10/23/20 Page 2 of 3 PageID #:264457




moot (ECF No. 3795), and the Settling Defendants withdraw their objections as to these

assignees. The final list of partial assignees are set forth in Exhibit B to each of the attached

proposed orders.

           The parties have further resolved the issues raised by direct action plaintiff Associated

Wholesale Grocers, Inc.’s (“AWG”) motion to opt out of the settlements (ECF Nos. 3813 and

3814). As a result of these negotiations AWG, Affiliated Midwest Cooperative, Inc., and their

related entities have withdrawn their motion and has been included on the list of opt-outs from

the settlements. (See ECF No. 3914 (terminating motions as withdrawn).) The final lists of

entities excluded from the settlement classes are set forth in Exhibit A to each of the attached

proposed orders.

           As a result of these further negotiations, the final opt-out percentage for the Peco and

George’s settlements has reached 51.8% of all Defendants’ United States total annual sales for

2008-2017. This opt-out percentage reflects the Settlement Administrator’s calculation of the

volume of commerce excluded by direct purchasers with partial assignments. The Peco and

George’s settlement agreements call for a reduction of 2% for each percentage point exceeding

50%. (See Peco Settlement and George’s Settlement, at § II.E.10.b (ECF Nos. 3324-1 and 3324-

2.) Using the methodology set forth above, the total reduction amount including partial

assignments is 3.6% resulting in net settlement amounts of $4,964,600 from Peco and

$4,097,000 from George’s. The total opt-out calculation for Amick is still less than 50% of

Amick’s sales between the period from 2008-2017, which means that there is no reduction to the

Amick settlement amount of $3.95 million, and the option to terminate was never triggered.




943144.2
 Case: 1:16-cv-08637 Document #: 3926 Filed: 10/23/20 Page 3 of 3 PageID #:264458




 Date: October 23, 2020

 /s/ Bobby Pouya
 Clifford H. Pearson                      W. Joseph Bruckner
 Bobby Pouya                              Brian D. Clark
 Michael H. Pearson                       Simeon A. Morbey
 PEARSON SIMON & WARSHAW, LLP             LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 15165 Ventura Boulevard, Suite 400       100 Washington Avenue South, Suite 2200
 Sherman Oaks, CA 92403                   Minneapolis, MN 55401
 Telephone: (818) 788-8300                Telephone: (612) 339-6900
 Facsimile: (818) 788-8104                Facsimile: (612) 339-0981
 cpearson@pswlaw.com                      wjbruckner@locklaw.com
 bpouya@pswlaw.com                        bdclark@locklaw.com
 mpearson@pswlaw.com                      samorbey@locklaw.com

 Bruce L. Simon                           Direct Purchaser Plaintiffs Interim Co-Lead
 PEARSON, SIMON & WARSHAW, LLP            Class Counsel
 350 Sansome Street, Suite 680
 San Francisco, CA 94104                  Steven A. Hart (#6211008)
 Telephone: (415) 433-9000                Brian Eldridge (#6281336)
 Facsimile: (415) 433-9008                John Marrese (#6306516)
 bsimon@pswlaw.com                        Kyle Pozan (#6306761)
                                          HART MCLAUGHLIN & ELDRIDGE, LLC
                                          22 West Washington Street, Suite 1600
                                          Chicago, IL 60602
                                          Telephone: (312) 955-0545
                                          Facsimile: (312) 971-9243
                                          shart@hmelegal.com
                                          beldridge@hmelegal.com
                                          jmarrese@hmelegal.com
                                          kpozan@hmelegal.com

                                          Direct Purchaser Plaintiffs Liaison Counsel




943144.2
